Citation Nr: 0632573	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  05-14 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from September 1999 
to September 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Roanoke, Virginia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that she has a current bilateral knee 
disability as a result of training in bootcamp, which was 
further exacerbated by two motor vehicle accidents which 
occurred during service.  A May 2000 service medical record 
indicates that the veteran presented for complaints of 
bilateral knee pain, and the examiner indicated a diagnosis 
of patellofemoral pain syndrome in both knees.  There is no 
further evidence of complaints or treatment for knee pain in 
the veteran's service medical records.  The veteran states 
that she did not seek further treatment because she 
discovered aspirin relieved her pain.

Although the veteran noted in her October 2003 claim for 
service connection that she underwent a service separation 
examination in August 2003, the service separation 
examination does not appear to be present in the claims file, 
including in her service medical records.  A statement from 
the veteran received by the RO in November 2003 indicates 
that she has possession of her service medical records.

In the December 2004 QTC examination, the veteran reported an 
initial onset of bilateral knee discomfort five years prior 
while at bootcamp.  The VA examiner noted a diagnosis of 
intermittent patellar tendonitis in both knees; however, the 
examination report does not provide a medical opinion as to 
the etiology of the veteran's current bilateral knee 
disability.

The Board concludes that further development is necessary to 
properly decide the veteran's claim.  According to 38 C.F.R. 
§ 3.159(c)(4) (2005), VA will assist the veteran in obtaining 
a medical opinion regarding the etiology of the claimed 
disability if the evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
In the present case, there is evidence of some knee problems 
in service, as well as a current knee disability shortly 
after service separation.  Seeing as the December 2004 VA 
examiner did not provide an etiological opinion, the 
veteran's appeal must be remanded for such opinion in order 
to assist the Board in properly deciding her claim.  
Additionally, since the veteran has indicated that she 
possesses copies of her service medical records, VA should 
attempt to obtain the service separation examination from the 
veteran.

Accordingly, the case is REMANDED for the following action:

1. Request that the veteran provide copies 
of her August 2003 service separation 
examination report.

2. Schedule the veteran for a VA 
orthopedic examination for the purpose of 
ascertaining the existence and etiology of 
any current bilateral knee disability.  
The claims file must be made available to 
the examiner for review in connection with 
the examination.  The examiner should 
perform any medically indicated testing.  
After reviewing the record and examining 
the veteran, the examiner should specify 
whether the veteran has a current knee 
disability in either knee, and provide an 
opinion as to whether any current knee 
disability is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
etiologically related to the veteran's 
military service.  A detailed rationale 
should be provided for all opinions.  If 
it cannot be determined whether the 
veteran currently has a knee condition 
that is related to her military service on 
a medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so.

3. Provide the veteran with notice 
regarding the disability rating and 
effective date.  See Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

4. After completion of the above and any 
other development deemed necessary, review 
the expanded record, and determine if the 
benefits sought can be granted.  Unless 
the benefits sought are granted, the 
veteran and her representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


